Citation Nr: 0332518	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  01-08 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bronchial asthma as 
secondary to service-connected sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1952 to 
February 1952, and from January 1953 to July 1954.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2000 RO decision which denied entitlement to 
service connection for bronchial asthma as secondary to 
service-connected sinusitis.  In his substantive appeal, the 
veteran requested a hearing before the RO, but withdrew this 
request in a statement submitted in October 2001.


FINDING OF FACT

The veteran does not currently have asthma, let alone asthma 
due to his service-connected sinusitis.


CONCLUSION OF LAW

Claimed asthma is not proximately due to or the result of 
service-connected sinusitis.  38 C.F.R. § 3.310 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Marine Corps from 
January 1952 to February 1952, and from January 1953 to July 
1954.  His service medical records show no asthma.

Service connection and a 50 percent rating are currently in 
effect for sinusitis, with rhinitis and anosmia.

VA outpatient treatment records dated in June 1996 show the 
veteran complaining that he was experiencing shortness of 
breath.

In a VA general medical examination given in January 1997, 
the veteran denied a history of shortness of breath on 
exertion, and examination of his respiratory system found 
that his lungs were clear to auscultation and percussion.

In a note received in January 1998, Dr. Jaime L. Ortiz 
Rosario indicated that he had been treating the veteran from 
July 1995 to January 1998.  He diagnosed the veteran with 
chronic maxillary sinusitis and chronic allergic rhinitis, 
and commented that the veteran's constant contamination of 
his lower airway from his upper airway was precipitating and 
prolonging his asthmatic episodes.

In January 1998, the veteran submitted his claim for service 
connection for asthma as secondary to service-connected 
sinusitis.  

In a letter dated in February 1998, Dr. Hector R. Toledo 
stated that upon evaluating the veteran, it was evident that 
his history and clinical manifestations suggested that his 
chronic sinusitis had affected his lower airways, mostly 
causing episodes which seemed to be consistent with 
obstructive airway disorder.  Symptoms included shortness of 
breath, tightness of chest, phlegm, and whitish sputum with 
occasional yellow coloration.  Dr. Toledo stated that these 
symptoms were associated with asthma and occurred especially 
when the veteran's nasal symptoms were worse.  It was 
indicated that the veteran was using several medications for 
his nasal symptoms.  Dr. Toledo opined that the veteran 
suffered from severe perennial allergic rhinitis with severe 
maxillary sinusitis by history and also had mostly nocturnal 
asthma along with his anxiety disorder.  Dr. Toledo stated 
that although it was not completely certain, it was likely 
that the veteran's asthmatic symptoms were being precipitated 
into his upper respiratory symptoms.

In a statement dated in June 1998, Dr. Armando Riega 
indicated that he treated the veteran for episodes of asthma.  

In April 2000, the veteran was given a VA respiratory 
examination.  He reported shortness of breath and said that 
he had experienced five or six upper respiratory tract 
infections in the previous year.  He reported no history of 
pneumonia or bronchitis, and his main complaint was episodes 
of dizziness.  He complained of a productive cough when he 
had sinusitis episodes.  He denied hemoptysis and anorexia.  
He complained of dyspnea on exertion after climbing one 
flight of stairs.  He denied a history of asthma attacks.  He 
reported that he was currently on medication.  A chest X-ray 
from February 2000 showed clear lungs and left lower lobe 
calcified granuloma, and pulmonary function tests showed a 
mild obstructive defect and moderate air trapping, with no 
acid-base disturbance of arterial blood gases at room air and 
normal gradient.  Following physical examination and 
consideration of tests and X-rays, the examiner's diagnosis 
was no evidence of asthma.  

In a VA ENT examination given in April 2000, the veteran 
indicated that he had dyspnea at rest or on exertion when he 
was experiencing a bronchial asthma episode.  The examiner 
commented that bronchial asthma and sinusitis could co-exist 
as manifestations of allergy, but that the veteran did not 
seem to have allergic episodes and it was not clear if he had 
bronchial asthma or upper respiratory obstruction.  

A letter dated in February 2001 by Dr. Toledo is identical to 
his letter dated in February 1998.

In May 2001, the veteran was given a VA respiratory 
examination.  He reported frequent headaches and greenish, 
sticky nasal secretions which aggravated him during the 
night.  He also reported ringing in his ears.  He said that 
putting cold water over his head gave him mild relief of 
these symptoms.  He said that he frequently had to spit a 
greenish, sticky sputum, which was worse at night due to 
persistent nasal drip.  He reported asthma attacks and 
shortness of breath.  He said that his symptoms caused him to 
feel anxiety.  He denied having a cough, but complained of 
constant nasal congestion.  He complained of dyspnea on 
exertion upon climbing three or four flights of stairs.  He 
denied fever, night sweats, weight changes, daytime 
hypersomnolence, and hemoptysis.  He reported that he was on 
medication for asthma, sinusitis, and rhinitis.  Pulmonary 
function tests showed mild obstructive ventilatory impairment 
with moderate air trapping, and no acid-base disturbance of 
arterial blood gases at room air.  On lung volume evaluation 
decreased airway resistance was observed.  Following physical 
examination, the examiner's diagnosis was no evidence of 
asthma.  The examiner commented that the veteran's complaints 
consisted of upper respiratory tract symptomatology, which 
caused difficulty breathing because of nasal stuffiness and 
persistent post-nasal drip.

In a statement dated in October 2001, which is largely 
illegible, Dr. Armando Riega stated that he treated the 
veteran for allergic sinusitis and bronchial asthma, and that 
the veteran was on medication for these conditions.

In a VA respiratory examination dated in January 2002, the 
examiner stated that the veteran's case had been presented to 
a VA staff pneumologist and that medical literature had been 
reviewed.  It was stated that although sinusitis and asthma 
could co-exist, asthma was not secondary to sinusitis.

In April 2002, the veteran was given another VA respiratory 
examination.  Pulmonary function tests showed normal 
spirometry and mild restrictive ventilatory impairment.  
There was moderate air trapping and normal airway resistance.  
Arterial blood gases at room air showed no acid-base 
disturbance and normal oxygenation.  The examiner stated that 
pulmonary function tests were normal and there was no 
evidence of asthma.   
 
II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statement of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim.  Relevant 
medical records have been obtained and VA examinations have 
been provided.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

It is neither claimed nor shown that asthma was present 
during the veteran's 1952-1954 active duty or for many years 
thereafter.  Rather, he claims secondary service connection 
for bronchial asthma, asserting it is due to his service-
connected sinusitis.

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Secondary service connection includes instances in which 
there is aggravation of a non-service connected condition 
which is proximately due to or the result of a service-
connected condition; in such a case, the veteran will be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Post-service medical records first show possible asthma in 
the mid-1990s.  Private medical records from the late 1990s 
contain suggestions that the veteran's upper respiratory 
problems were affecting his lower respiratory system, and 
were related to the development of asthma.  However, more 
recent medical evidence has failed to diagnose asthma.  In 
essence, multiple VA examinations and medical opinions, dated 
from 2000 to 2002, have concluded that the veteran does not 
currently have asthma, let alone asthma due to his service-
connected sinusitis.  The VA medical findings of no current 
asthma were based on diagnostic studies and review of medical 
records which were not earlier relied on by the private 
doctors.  Under such circumstances, the findings of the VA 
examinations and medical opinions are accepted as more 
reliable.  One requirement for service connection is 
competent medical evidence of the current existence of the 
claimed condition.  Degmetich v. Brown, 104 F.3d 1328 (1997).  
The weight of the medical evidence demonstrates that asthma 
is not currently present, and thus there is no basis for 
secondary service connection.  

As the preponderance of the evidence is against the claim for 
secondary service connection for asthma, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for asthma as secondary to service-
connected sinusitis is denied.



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



